Ingraham, J.
—The prisoner applies, on habeas corpus, -to be discharged from imprisonment.
It appears that he was committed by the justice presiding at special term for a contempt, in not complying with a j udgment of this court.
The commitment is proven in the case, and was made by the Supreme Court at special term. It states the contempt, and the cause for which the prisoner was adjudged to be in contempt specially, and there is no doubt that the cause of commitment was one within the powers and authority of the court. And the objection is taken that it is the duty of the officer, on habeas corpus, to remand the pris'oner without any examination of the merits.
The statute directs that the officer shall forthwith remand tire prisoner, if it appear that he is detained in custody for any contempt, specially and plainly charged in the commitment, by some court having authority to commit for the contempt charged, and it prohibits an examination into the justice or propriety of any commitment for a contempt charged in such commitment.
It appears to me that these provisions are conclusive upon any officer acting under the provisions of this statute.
All the requisites stated in the statute to prevent the action of the officer are to be found in this commitment, both as to the plain statement of the cause of contempt charged, and as to the power of the court to punish for such a contempt.
The evident intent of the statute was, whenever these facts *139appeared, to prevent any officer out of court from reviewing the acts and judgment of the court in cases of contempts, and to leave to the court where the contempt had been committed the entire control of the case.
The cases referred to appear to settle this question. In People a. Nevins (1 Hill, 154), the judge says: “Where a cause is assigned in substance (in the commitment), even if it be without technical words, I do deny that the commissioner has any power to interfere.”
Hé saw that the prisoner had been committed by the court for not paying money, and he was bound to know he had no jurisdiction.
The same case also holds that in commitments by a court of general jurisdiction, all the preliminaries to warrant the imprisonment need not be set out in the commitment. So also in Kahn’s Case (11 Abbotts’ Pr., 147 ; S. C., 19 How. Pr., 475), Chief-justice Bosworth held that, if the commitment plainly charged a contempt for misconduct, such as the court had power to punish, it was the imperative duty, as required by statute, to remand the prisoner, notwithstanding there were informalities in the commitment. In People a. Hicks (15 Barb., 153), the general term of this district held that a commitment for contempt could not be discharged, if it appeared that the court or officer committing had power to require the act to be done, and had authority to enforce his decision by imprisonment. So in People a. Cassels (5 Hill, 164), Justice Bronson says, where the contempt is specially charged, it was the duty of the judge to remand the prisoner. In People on rel. Mitchell a. The Sheriff (7 Abbotts’ Pr., 96), I had occasion to examine this question at length, and. came to the conclusion as above expressed.
This view of "the case renders it unnecessary to hear or examine the case upon-the merits. That there may have been irregularities in the proceedings is possible, but the remedy is by motion, and not by an appeal to the writ of habeas corpus. If there are any such errors, the court has full power to relieve on such application, and the relief can be quite as speedy and effectual, unless the party, by his own laches, has lost his right to relief.
The prisoner must be remanded, ami